V.S. Department of Justice
Civil Rights Division

Special Counselfor Immigration Related
Unfair Employment Practices - NYA
950 Pennsylvania AveilUe, NW
Washington, DC 20530

VIA E-MAIL(donald@jsoslaw.com)
Donald K. Sheppard, Esq.
Partner, Attomey at Law
Jacobs Schlesinger Ople & Sheppard LLP
121 Broadway
Suite 573
San Diego, CA 92101

March 29, 2010
\

Dear Mr. Sheppard:
This is in response to your e-mail ofFebruary 26,2010. You asked whether a document
that can be found at: http://www.cac.mil/CardInfoGeneva1.html is an acceptable List B
document for 1-9 purposes.
As you know, the Office of Special Counsel for Immigration~Related Unfair Employment
Practices (OSC) investigates and resolves charges of national origin and citizenship status
discrimination, as well as over-documentation in the employment eligibility verification process
("document abuse") and retaliation under the anti-discrimination provision of the Immigration
and Nationality Act (INA). OSC cannot provide an advisory opinion on any specific case or set
offacts. However, we can provide general information on the INA's anti-discrimination
pro vis ion and the Form 1-9 process.
Document abuse or over-documentation in the employment eligibility verification process
is prohibited under the INA. 8 U.S.C. § 1324b(a)(6). Document abuse discrimination occurs
when an employer requests more or different documents or rejects valid documents for
employment eligibility verification with an intent to discriminate based on an individual' s
national origin or citizenship status.
The INA requires employers to examine specific documents in order to verify each new
employee's identity and work eligibility. An employer is obligated to examine either a Form 1-9
List A document (identity and work authorization), or a List B {identity) and a List C (work
authorization) document for each new employee. 8 U.S.C. § 1324a(b)(1). The documents that
an employer may accept for this purpose are listed on the back ofthe Form 1-9 itself.

The Department ofHomeland Security's Office ofU.S. Citizenship and Immigration
Services (USCIS) oversees the Form 1-9 process. USCIS' website (www.uscis.gov) has
information regarding its enforcement of the employment eligibility verification requirements of
8 U.S.C. § 1324a. In addition, you may contact the Verification Division ofUSCIS at (888) 464­
4218 for further information on rules pertaining to the 1-9 Form.
For further information on acceptable Form 1-9 documents, we suggest that you contact
USCIS. We hope this information is of assistance to you.
Sincerely,

in
Katherine A. Ba
Deputy Special Counsel

